DETAILED ACTION

This action is in response to the application filed on 5/1/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claims 12-13 and 20, it’s not clear as to what defines the limitation “primary side”. Claim 1, in which claims 12 and 13 depend from and claim 14, in which claim 20 depends from, does not mention a transformer or circuitry wherein a primary side or a secondary side could be present. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinciarelli (US 2005/0270812). 	Regarding claim 1, Vinciarelli discloses (see fig. 1) a power converter system, comprising: a first power converter (101); a second power converter (102), an input of the first power converter and an input of the second power converter being connected in series across an input voltage for the power converter system (input series connection of 101 and 102), and an output of the first power converter and an output of the second power converter being connected in parallel at an output of the power converter system (output of 101 and 102 are connected in parallel); and a controller (106) configured to regulate the second power converter (operation of 106 controlling 102), and to determine whether or not to regulate the first power converter based on the input voltage for the power converter system and an output voltage of the power converter  by 106). 	Regarding claim 8, Vinciarelli discloses (see fig. 1 and 3) that the output of the first power converter and the output of the second power converter are connected in parallel at the output of the power converter system to share a total power delivered at the output of the power converter system (see parallel connection of the outputs of the VTMs). 	Regarding claim 14, Vinciarelli discloses (see fig. 1 and 3) a power converter system, comprising: a first power converter (101), the first power converter comprising a resonant power converter (see fig. 3, which shows that the VTM can comprise a resonant converter. See paragraph 0077); a second power converter (102), an input of the first power converter and an input of the second power converter being connected in series across an input voltage for the power converter system (input series connection of 101 and 102), and an output of the first power converter and an output of the second power converter being connected in parallel at an output of the power converter system (output of 101 and 102 are connected in parallel); and a controller (106) configured to determine whether or not to regulate the first power converter based on the input voltage for the power converter system and an output voltage of the power converter system (operation of 106 controlling 101 based on inputs Vsource and Vload).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (US 2005/0270812).In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter system of Vinciarelli to include the isolated and non-isolated converters, because it allows for a broad range of conversion capabilities, thus increasing operational efficiencies.  	Regarding claim 3, Vinciarelli discloses the claimed invention except for the first power converter comprising a full-bridge or half-bridge resonant power converter; and the second power converter comprising a buck, boost, or buck-boost power converter. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the first power converter comprises a full-bridge or half-bridge resonant power converter; and the second power converter comprises a buck, boost, or buck-boost power converter, since it has been held to within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choices. In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the . 
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (US 2005/0270812) in view of Lee et al. (US 2010/0321962). 	Regarding claims 5 and 16, Vinciarelli does not disclose that a controller is further configured to regulate an operating frequency of a first power converter, for efficiency of a power converter system, based on the input voltage for the power converter system and the output voltage of the power converter system. 	Lee et al. discloses (see fig. 1) a controller (120/130) is further configured to regulate an operating frequency of the first power converter (operation of 120/130, see paragraph 0065), for efficiency of the power converter system, based on the input voltage for the power converter system and the output voltage of the power converter system (see paragraph 0065). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter system of Vinciarelli to include the features of Lee et al. because it’s used to reduce unwanted output variations, thus increasing operational efficiencies. 
Claims 7, 9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (US 2005/0270812) in view of Li et al. (US 2011/0080146). 	Regarding claims 7 and 17, Vinciarelli does not disclose that the controller is . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (US 2005/0270812) in view of Ge et al. (US 2011/0080102). 	Regarding claim 10, Vinciarelli does not disclose that the controller is further configured to regulate an operating frequency of the first power converter to transform a gain of the first power converter. 	Ge et al. discloses that a controller is further configured to regulate an operating frequency of a first power converter to transform a gain of the first power converter (see paragraph 0005). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter system of Vinciarelli to include the features of Li et al. because it’s used in increasing operational efficiencies (see paragraph 0005). 
Allowable Subject Matter
Claims 6, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Vinciarelli (US 2005/0254272) disclose an energy storage and hold-up method and apparatus for high density power conversion.  	Dai et al. (US Patent 9614453) discloses a parallel hybrid converter apparatus and method. 	Anderson et al. (US 2018/0175741) discloses a galvanically isolated resonant power converter assembly. 	Ni (US 2019/0157978) discloses a multi-phase LLC converters connected in parallel and series. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838